ON PETITION POR RE-HEARING.
POPEENBARGER, JUDGE:
Complaint is made in the petition for rehearing that no authority is cited for holding that the title of the purchaser in this case falls with the reversal of the decree, notwithstanding section 8, chapter 132 of the Code. It is so well settled and has been so often decided that citation of authority was thought to be useless. See Martin v. Smith, 25 W. Va. 579; Buchanan v. Clark, 10 Grat. 164; Dunfee v. Childs, 45 W. Va. 155; Gilpin v. Page, 18 Wall. 374; Bar. Chy. Pr. 1095; Dan. Chy. Pr. 1276. Jacob S. Tennant was the mover of the sale at which he purchased. At his instance the decree of partition was set aside and the decree of sale made. líe, more than anybody else, was interested and benefited by these proceedings. Owning six-twenty-fourts of the land, he joined in bringing the suit. Having acquired an additional eight-twenty-fourths, he procured a sale, instead of partition, to> be made, and purchased the interest sold, still being a party to the suit. He is clearly excepted from the saving made by the statute.